Case: 13-3179    Document: 9      Page: 1    Filed: 11/07/2013




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  RONNEY L. WHITE,
                     Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                       2013-3179
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT0752130542-I-1.
                ______________________

                     ON MOTION
                 ______________________

                        ORDER
    The United States Postal Service (“USPS”) moves to
reform the official caption to name the Merit Systems
Protection Board (“Board”) as the proper respondent.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Case: 13-3179        Document: 9   Page: 2   Filed: 11/07/2013



2                                  WHITE V. MSPB




Board dismissed White’s appeal for lack of jurisdiction.
Thus, the Board is the proper respondent in this petition for
review.
      Accordingly,
      IT IS ORDERED THAT:
    The motion to reform the caption is granted. The
revised official caption is reflected above.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk

s21